DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     CARLETTE SHORT and JEROLD SHORT, Husband and Wife,
                         Appellants,

                                      v.

    UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,
                         Appellee.

                                No. 4D21-1106

                               [October 6, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jennifer Hilal, Judge; L.T. Case No. 20-8372 COCE.

  Earl I. Higgs, Jr. of Higgs Law, P.A., Orlando, for appellants.

  David A. Noel and Kara Rockenbach Link of Link & Rockenbach, PA,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Goldberg v. Universal Prop. & Cas. Ins. Co., 302 So. 3d
919 (Fla. 4th DCA 2020).

WARNER, CIKLIN and ARTAU, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.